Per Curiam.
On or about the 27th day of June, 1879, judgment in this action was entered in defendant’s favor upon a demurrer, from which judgment an appeal was taken, and on or about the 5th day of April, 1880, the judgment was reversed and judgment directed for plaintiff. The order was settled on notice and was absolute. The original plaintiff having died the action was revived, and thereafter, and on or about the' 10th day of May, 1882, judgment herein was entered without notice of any kind. Thereupon defendant’s counsel moved the special term to vacate or resettle the order upon an affidavit of one of the attorneys for defendant, in which he states that the judgment was entered without notice, and that he believes that it does not express the intent of the court. This motion was denied.
After settlement of a general term orc^er and the taxation , of costs, the entry of judgment follows as matter of course. It is the clerk’s duty to see that the judgment conforms to the order. Neither the law nor the practice of the court requires -notice of entry of judgment to be given.
The question was made, not that the judgment did not follow the order, but that the judgment did not express the intent of the court. This was not a question for the special term to pass upon.
The order was right, and should be affirmed, with ten dollars .costs.